DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office is in response to amendment filed on Apr. 29, 2022.
Claims 1-4 and 6-9 have been amended.
Claim 10 has been added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (2015/0215844).
Regarding claim 1, Davis discloses a radio communication equipment (see fig.1, fig.3, element 36 and description) comprising: a radio communicator configured to perform radio communication (see fig.3, element 300, paragraph [0030] and its description); a storage configured to store set information that sets operation relating to the radio communication (see fig.3, element 332/336/344, paragraphs [0033-0037] and its description); and a controller configured to stop at least transmission operation of the radio communicator when it is set so as to operate by using the set information accorded to a specification of a communication carrier of a first country and the radio communication equipment locates in a second country different to the first country (see abstract, fig.3, element 332/336/344, fig.4, step S406, paragraphs [0002], [0033-0035], [0051-0055], [0064] and its description).
Regarding claim 2, Davis further discloses the radio communicator is configured to receive a radio signal including a country code from a base station, and the controller is configured to determine whether or not the radio communication equipment locates in the second country based on the country code included in the radio signal received by the radio communicator (see fig.1, elements 36, 201, fig.4, step S400, paragraphs [0002], [0016], [0039], [0041] and descriptions).
Regarding claim 6, Davis further discloses  an interface configured to connect to a mobile body electrically, wherein the radio communication equipment is configured to connect to the mobile body electrically by the interface (see fig.3, element 320, paragraph [0032] and its description). 
Regarding claim 8, Davis further discloses a vehicle installed with the radio communication equipment according to claim 1 (see fig.1, element 36, paragraph [0012] and its description).
Regarding claim 10, Davis further discloses the controller is configured to: stop the transmission operation of the radio communicator (see paragraphs [0034], [0051-0053]); and continue without stopping a reception operation of the radio communicator (see paragraphs [0034], [0051-0053]).
Regarding claims 7 and 9 recite limitations substantially similar to the claim 1. Therefore, these claims were rejected for similar reasons as stated above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Singhal et al. (2018/0338244).
Regarding claim 3, Davis discloses all the subject matter described above except for acquire positioning data including latitude and longitude. However, wireless devices comprising acquire positioning data including latitude and longitude, and determine whether or not the radio communication locates in the second country based on the positioning data (see fig.2, elements 220, 222, fig.3, element 330, paragraphs [0029-0030], [0039], [0050-0051] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Singhal’s technique in Davis’ invention to identify the location of mobile devices in order to improve the use of mobile devices.
Regarding claim 5, Singhal further discloses the controller is configured to change set information that causes to perform operation which does not satisfy a technical standard specified in a law of the second country to set information that causes to perform operation which satisfies the technical standard out of the set information accorded to the specification of the communication carrier of the first country (see paragraphs [0029-0031]).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647